DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 52-63 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claim 52, 55-56, 59-60 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2016/0255264 A1), hereinafter referred to as Russell, in view of Kim (US 2015/0130685 A1), hereinafter referred to as Kim.

7.	Regarding claim 52, Russell discloses a method comprising:  receiving with a wearable device an image of a field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses); 
and determining, based on the image of the field of view, that another electronic device is within the field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses).
However Russell is silent in regards to disclosing receiving information indicating that a media asset is available to be played on a display of the another electronic device, and generating, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device.
(fig. 4A-B, paragraphs 93-94, 97-98; wherein user worn electronic device features augmented media selection on an electronic display when in field of view wearable electronic device), 
 and generating, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device (fig. 4A-B, paragraph 95, 97-98; wherein user worn glasses may overlay a short message over the display of electronic device indicating message is available on electronic device when user gaze is detected).   Kim (paragraph 94) provides motivation to combine the references wherein message is overlaid over electronic device when gaze of user wearing electronic device is detected.  All of the elements are known.  Combining the references would yield the instant claims wherein media content or commands can be overlaid over media objects present in field of view of user wearing display glasses.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 55, Russell discloses the method of claim 52, wherein the wearable device is at least one of a hat, helmet, glasses, or goggles (fig. 1, paragraph 18 wherein AR device worn by user may be in the form of smart glasses).

9.	Regarding claim 56, Russell discloses a system comprising: control circuitry configured to:  receive with a wearable device an image of a field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses); 
and determine, based on the image of the field of view, that another electronic device is within the field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses).
and generate, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device (fig. 1-3, paragraphs 52 and 58 wherein AR device generates AR image to display to user on detected device).
However Russell is silent in regards to disclosing receive information indicating that a media asset is available to be played on a display of the another electronic device, and generate, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device.
Kim discloses receive information indicating that a media asset is available to be played on a display of the another electronic device (fig. 4A-B, paragraphs 93-94, 97-98; wherein user worn electronic device features augmented media selection on an electronic display when in field of view wearable electronic device),
and generate, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device (fig. 4A-B, paragraph 95, 97-98; wherein user worn glasses may overlay a short message over the display of electronic device indicating message is available on electronic device when user gaze is detected).   Kim (paragraph 94) provides motivation to combine the references wherein message is overlaid over electronic device when gaze of user wearing electronic device is detected.  All of the elements are known.  Combining the references would yield the instant claims wherein media content or commands can be overlaid over media objects present in field of view of user wearing display glasses.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

10.	Regarding claim 59, Russell discloses the system of claim 56, wherein the wearable device is at least one of a hat, helmet, glasses, or goggles (fig. 1, paragraph 18 wherein AR device worn by user may be in the form of smart glasses).

11.	Regarding claim 60, Russell discloses a non-transitory computer readable medium having instructions encoded thereon, that when executed by control circuitry causes the control circuitry to:  receive with a wearable device an image of a field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses);
and determine, based on the image of the field of view, that another electronic device is within the field of view (fig. 1-2, paragraphs 57-58 wherein presence of displays is determined from field of view of user with AR glasses).
However Russell is silent in regards to disclosing receive information indicating that a media asset is available to be played on a display of the another electronic device, and generate, by the wearable device, a visual indication in the field of view, 
Kim discloses receive information indicating that a media asset is available to be played on a display of the another electronic device (fig. 4A-B, paragraphs 93-94,97-98 wherein user worn electronic device features augmented media selection on an electronic display when in field of view wearable electronic device),
and generate, by the wearable device, a visual indication in the field of view, wherein the visual indication indicates that the media asset is available to be played on the display of the another electronic device (fig. 4A-B, paragraph 95, 97-98; wherein user worn glasses may overlay a short message over the display of electronic device indicating message is available on electronic device when user gaze is detected).   Kim (paragraph 94) provides motivation to combine the references wherein message is overlaid over electronic device when gaze of user wearing electronic device is detected.  All of the elements are known.  Combining the references would yield the instant claims wherein media content or commands can be overlaid over media objects present in field of view of user wearing display glasses.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

12.	Regarding claim 63, Russell discloses the non-transitory computer-readable medium of claim 60, wherein the wearable device is at least one of a hat, helmet, glasses, or goggles (fig. 1, paragraph 18 wherein AR device worn by user may be in the form of smart glasses).

13.	Regarding claim 64, Kim discloses the method of claim 52, wherein, the generating the visual indication comprises generating the visual indication such that it appears overlaid over the display of the another electronic device (fig. 4A-B, paragraphs 93-94 wherein user worn electronic device features augmented media selection on an electronic display when in field of view wearable electronic device).

Allowable Subject Matter
14.	Claims 53-54, 57-58 and 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hebsur (US 2018/0054487) discloses system for data communication based on image processing.  Poulos (US 2014/0237366) discloses contents-aware augmented reality object commands.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010.  The examiner can normally be reached on Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CNH/
/Mulugeta Mengesha/Primary Examiner, Art Unit 2424